18-176
   Dong v. Barr
                                                                        BIA
                                                                  Poczter, IJ
                                                           A208 190 350/352
                       UNITED STATES COURT OF APPEALS
                           FOR THE SECOND CIRCUIT

                             SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 19th day of February, two thousand twenty.

   PRESENT:
            ROBERT A. KATZMANN,
                 Chief Judge,
            PETER W. HALL,
            RICHARD J. SULLIVAN,
                 Circuit Judges.
   _____________________________________

   YU MEI DONG, JIA ZHANG JIANG,
   AKA MING KU,
            Petitioners,

                  v.                                  18-176
                                                      NAC
   WILLIAM P. BARR, UNITED STATES
   ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                Richard Tarzia, Law Office of
                                  Richard Tarzia, Belle Mead, NJ.

   FOR RESPONDENT:                Joseph H. Hunt, Assistant Attorney
                                  General; Anthony C. Payne,
                                  Assistant Director; Jennifer A.
                                  Bowen, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, DC.

       UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

       Petitioners Yu Mei Dong and Jia Zhang Jiang, natives and

citizens of the People’s Republic of China, seek review of a

January 5, 2018 decision of the BIA affirming a May 10, 2017

decision      of   an   Immigration        Judge   (“IJ”)    denying     their

applications for asylum and withholding of removal.1                     In re

Yu Mei Dong and Jia Zhang Jiang, No. A 208 190 350/352 (BIA

Jan. 5, 2018), aff’g No. A 208 190 350/352                (Immig. Ct. N.Y.

City May 10, 2017).           We assume the parties’ familiarity with

the underlying facts and procedural history in this case.

       Under the circumstances of this case, we have reviewed

both    the    IJ’s     and    BIA’s   decisions      “for    the    sake    of

completeness.”        Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
1 The IJ also denied Petitioners protection under the Convention Against Torture
(“CAT”). The BIA determined that Petitioners had not appealed the portion of
the IJ’s decision addressing their CAT claims, and Petitioners do not challenge
that holding.

                                       2
524, 528 (2d Cir. 2006).          The applicable standards of review

are well established.         See 8 U.S.C. § 1252(b)(4)(B); Hong Fei

Gao v. Sessions, 891 F.3d 67, 76 (2d Cir. 2018) (reviewing

adverse credibility determination for substantial evidence).

“Considering    the      totality    of    the    circumstances,     and    all

relevant factors, a trier of fact may base a credibility

determination      on”    inconsistencies         between   an   applicant’s

statements    or    between      statements       and   other    evidence   or

witnesses.     8 U.S.C. § 1158(b)(1)(B)(iii).               “We defer . . .

to an IJ’s credibility determination unless . . . it is plain

that no reasonable fact-finder could make such an adverse

credibility ruling.”          Xiu Xia Lin v. Mukasey, 534 F.3d 162,

167 (2d Cir. 2008); accord Hong Fei Gao, 891 F.3d at 76.

Substantial        evidence      supports         the   agency’s     adverse

credibility determination.

    First,     there      were      several      inconsistencies     between

Jiang’s testimony and his statements during his credible fear

interview.      Jiang’s       testimony     was    inconsistent     with    his

credible fear interview regarding how many times he attended

church gatherings before he was arrested: at the credible

fear interview he stated he attended four times, but he


                                       3
testified to ten.        His testimony was also inconsistent with

his   credible    fear   interview           regarding   where   he    attended

church: at the credible fear interview he stated that he

attended gatherings at the home of a friend, Jian Li. But he

testified to the contrary, stating that Jian Li was not a

member of his group.          Furthermore, Jiang’s testimony was

inconsistent with the credible fear interview regarding the

date that he was arrested.          The IJ was not required to credit

Jiang’s explanation that he was nervous.                       See Majidi v.

Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A petitioner must

do    more   than   offer     a    plausible        explanation       for   his

inconsistent statements to secure relief; he must demonstrate

that a reasonable fact-finder would be compelled to credit

his   testimony.”    (internal          quotation    marks     and    citations

omitted)).       Nor did the agency err in relying on these

inconsistencies     because       the    record     of   the   credible     fear

interview was sufficiently reliable.                The officer noted that

he attempted to provide a verbatim record of the interview,

“the proceeding was memorialized in a typewritten document

setting forth the questions put to petitioner as well as h[is]

responses,” the questions were designed to elicit the details


                                         4
of an asylum claim, and Jiang indicated that he understood

the interpreter.              See Ming Zhang v. Holder, 585 F.3d 715,

721, 725 (2d Cir. 2009) (holding that interview record may be

considered      if       it    “(1)      provides          a    verbatim    account    or

transcript of the alien’s statements; (2) was conducted in a

manner designed to elicit the details of an asylum claim; and

(3) contains no indication that the alien was reluctant to

reveal information or did not understand English or the

translations         provided            by     the    interpreter.”          (internal

quotation marks omitted)).

      Second,    Dong’s            and    Jiang’s          descriptions      of   Dong’s

injuries were inconsistent.                    Jiang testified that after Dong

left detention, she had swelling on the back of her head,

whereas Dong testified that she did not have any swelling.

Even a minor inconsistency between their testimony such as

this bolsters the adverse credibility determination.                              See Xiu

Xia   Lin, 534 F.3d      at       167    (“[A]n          IJ   may   rely   on   any

inconsistency        .    .    .    as        long    as       the   ‘totality    of   the

circumstances’ establishes that an asylum applicant is not

credible.”).

      Finally, Dong and Jiang have not challenged the agency’s


                                                5
finding that their documentary evidence did not rehabilitate

their credibility.          See Norton v. Sam’s Club, 145 F.3d 114,

117 (2d Cir. 1998) (“Issues not sufficiently argued in the

briefs   are   considered       waived          and      normally    will    not   be

addressed on appeal.”).          However, even if this argument was

not waived, the agency was justified in determining that Dong

and Jiang’s documentary evidence did not rehabilitate their

credibility.        See Biao Yang v. Gonzales, 496 F.3d 268, 273

(2d Cir. 2007) (“An applicant’s failure to corroborate his .

. . testimony may bear on credibility, because the absence of

corroboration       in     general    makes         an    applicant     unable     to

rehabilitate testimony that has already been called into

question.”).        Documents showing that Dong and Jiang attend

church in the United States did not rehabilitate their claim

of past persecution.         Nor did the IJ err in giving diminished

weight to affidavits from individuals in China who were not

subject to cross-examination.                  See Y.C. v. Holder, 741 F.3d
324, 332 (2d Cir. 2013) (“We generally defer to the agency’s

evaluation     of    the    weight    to       be   afforded    an    applicant’s

documentary    evidence.”);          id.       at   334    (deferring       to   BIA’s

decision declining to credit letter from spouse in China);


                                           6
Matter of H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010)

(giving diminished weight to letters from relatives because

they were from interested witnesses not subject to cross-

examination), rev’d on other grounds by Hui Lin Huang v.

Holder, 677 F.3d 130 (2d Cir. 2012).

    Given     the   inconsistencies   and     lack     of       reliable

corroboration, we find that substantial evidence supports the

adverse     credibility   determination.         See        8     U.S.C.

§ 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.                 And

since Dong and Jiang’s claims were all based on the same

factual predicate, the adverse credibility determination is

dispositive of all forms of relief.         See Paul v. Gonzales,

444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                             FOR THE COURT:
                             Catherine O’Hagan Wolfe,
                             Clerk of Court




                               7